 



Exhibit 10.2
VOTING AGREEMENT
     Voting Agreement (this “Agreement”), dated as of May ___, 2007, by and
among NNN REALTY ADVISORS, INC., a Delaware corporation (the “Company”), and the
stockholder listed on the signature pages hereto (the “Stockholder”).
     WHEREAS, simultaneously with the execution and delivery of this Agreement,
the Company, Grubb & Ellis Company, a Delaware corporation (“Parent”), and B/C
Holdings, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent
(“Merger Sub”), are entering into an Agreement and Plan of Merger, dated as of
the date hereof (the “Merger Agreement”), providing, among other things, for the
merger of Merger Sub with and into the Company with the Company continuing as
the surviving corporation and wholly-owned subsidiary of Parent (the “Merger”);
and
     WHEREAS, as of the date hereof, the Stockholder is the Beneficial Owner (as
defined below) of, and has the sole right to vote, or direct the voting of, and
dispose of that number of shares of common stock, par value $0.01 per share (the
“Parent Shares”), of the Parent set forth beside the Stockholder’s name on
Schedule A hereto; and
     WHEREAS, concurrently with the execution of the Merger Agreement, and as a
condition to the Company entering into the Merger Agreement and incurring the
obligations set forth therein, the Company has required that the Stockholder
enter into this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
     Capitalized terms used but not defined in this Agreement are used in this
Agreement with the meanings given to such terms in the Merger Agreement. In
addition, for purposes of this Agreement:
     “Affiliate” means, with respect to any specified Person, any Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified. For
purposes of this Agreement, with respect to the Stockholder, “Affiliate” shall
not include the Parent and the Persons that directly, or indirectly through one
or more intermediaries, are controlled by the Parent. For the avoidance of
doubt, no officer or director of the Parent shall be deemed an Affiliate of
another officer or director of the Parent by virtue of his or her status as a
director or officer of the Parent.
     “Alternative Transaction” means (i) any transaction of the type described
in clauses (i) through (iii) of the definition of Competing Proposal contained
in the Merger Agreement other than the transactions contemplated by the Merger
Agreement and (ii) any other action, agreement or transaction that might hinder,
delay, impede or frustrate the consummation of the transactions contemplated by
the Merger Agreement.

 



--------------------------------------------------------------------------------



 



     “Beneficially Owned” or “Beneficial Ownership” with respect to any
securities means having beneficial ownership of such securities (as determined
pursuant to Rule 13d-3 under the Exchange Act, disregarding the phrase “within
60 days” in paragraph (d)(l)(i) thereof), including pursuant to any agreement,
arrangement or understanding; whether or not in writing. Without duplicative
counting of the same securities, securities Beneficially Owned by a Person shall
include securities Beneficially Owned by (i) all Affiliates of such Person, and
(ii) all other Persons with whom such Person would constitute a “Group” within
the meaning of Section 13(d) of the Exchange Act and the rules promulgated
thereunder.
     “Beneficial Owner” with respect to any securities means a Person that has
Beneficial Ownership of such securities.
     “Equity Interest” means with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting or non-voting) of, such Person’s capital stock or other
equity interests (including, without limitation, partnership or membership
interests in a partnership or limited liability company or any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses, or distributions of assets, of the issuing Person) whether
outstanding on the date hereof or issued after the date hereof.
     “Person” means an individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including
any Governmental Entity (as defined in the Merger Agreement).
     “Subject Shares” means, with respect to the Stockholder, without
duplication, (i) Parent Shares owned by the Stockholder on the date hereof as
described on Schedule A hereto, (ii) any additional Parent Shares acquired by
the Stockholder or over which it acquires Beneficial Ownership, whether pursuant
to existing stock option agreements or otherwise, (iii) any Equity Interests of
any Person that the Stockholder is or becomes entitled to receive by reason of
being a holder of any of the Subject Shares, and (iv) any Equity Interests or
other property into which any of such Subject Shares shall have been or shall be
converted or changed, whether by amendment to the certificate of incorporation
of the Parent, merger, consolidation, reorganization, reclassification, capital
change or otherwise.
     “Transfer” means, with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition of such security or the
Beneficial Ownership thereof, the offer to make such a sale, transfer or other
disposition, and each option, agreement, arrangement or understanding, whether
or not in writing, to effect any of the foregoing. As a verb, “Transfer” shall
have a correlative meaning.
ARTICLE II
COVENANTS OF THE STOCKHOLDER
     Section 2.1 Agreement to Vote. The Stockholder agrees as follows:

  (a)   At any meeting of the stockholders of the Parent held prior to the
Expiration Date (as defined in Section 5.13), however called, and at every
adjournment or

2



--------------------------------------------------------------------------------



 



      postponement thereof prior to the Expiration Date, or in connection with
any written consent of, or any other action by, the stockholders of the Parent
given or solicited prior to the Expiration Date, Stockholder shall vote or cause
to be voted, or provide or cause to be provided, a consent with respect to, all
of the Subject Shares entitled to vote or to consent thereon (a) in favor of
approval of the Parent Certificate of Incorporation Amendment and issuance of
shares in connection with the Merger and the transactions contemplated thereby,
and any actions required in furtherance thereof and (b) against any Alternative
Transaction.     (b)   Stockholder shall not enter into any agreement or
understanding with any Person prior to the Expiration Date directly or
indirectly to vote, grant any proxy or give instructions with respect to the
voting of, the Subject Shares, in a manner inconsistent herewith.

     Section 2.2 Revocation of Proxies: Cooperation. The Stockholder agrees as
follows:

  (a)   Stockholder agrees to the duties of the Stockholder under this
Agreement.     (b)   Stockholder hereby represents and warrants that any proxies
heretofore given in respect of the Subject Shares are not irrevocable and
Stockholder hereby revokes any and all prior proxies with respect to such
Subject Shares. Prior to the Expiration Date, Stockholder shall not directly or
indirectly grant any proxies (other than a proxy or proxies to vote in
accordance with this Agreement) or powers of attorney with respect to the
matters set forth in Section 2.1, deposit any of the Subject Shares or enter
into a voting agreement (other than this Agreement) with respect to any of the
Subject Shares.     (c)   At the Parent’s expense, Stockholder will (a) use all
reasonable efforts to cooperate with the Parent in connection with the
transactions contemplated by the Merger Agreement, (b) provide any information
reasonably requested by the Parent for any regulatory application or filing made
or approval sought for such transactions.     (d)   Stockholder will take all
action necessary to (i) vote Subject Shares in accordance with the terms of this
Agreement, and (ii) prevent creditors in respect of any pledge of such shares
from exercising their rights under such pledge.

     Section 2.3 No Solicitation. Stockholder agrees that:

  (a)   Stockholder shall not, and shall cause its Affiliates and its and their
directors, officers, employees, agents and attorneys (“Representatives”) not to,
directly or indirectly, (i) solicit, initiate, encourage or take any other
action to facilitate the submission of any Competing Proposal or other proposal
related to an Alternative Transaction, (ii) participate or engage in discussions
or negotiations with, or disclose or provide any non-public information relating
to the Parent or its Subsidiaries to, any Person with respect to, or take any
other action knowingly to facilitate, any inquiries or the making of any
proposal that constitutes, that would reasonably be expected to lead to any

3



--------------------------------------------------------------------------------



 



      Competing Proposal or any Alternative Transaction, (iii) approve, endorse
or recommend any Competing Proposal or Alternative Transaction or (iv) enter
into any agreement or agreement in principle, letter of intent or similar
document contemplating or otherwise relating to any Competing Proposal;
provided, however, that nothing set forth in this Agreement shall prohibit such
Shareholder or Representative who is a Representative of Parent from taking all
actions in connection with such Competing Proposal that Parent and its
Representatives are permitted to take under Section 6.3 and 8.1 of the Merger
Agreement.     (b)   Stockholder shall not enter into any agreement with any
Person that provides for, or could reasonably be expected to materially
facilitate or is designed to facilitate, a Competing Proposal.

     Section 2.4 Stockholder Capacity Only. Notwithstanding anything to the
contrary contained in this Agreement: (i) the provisions of this Agreement apply
solely to the Stockholder when acting in his or its capacity as a Stockholder of
the Parent and not when acting or purporting to act as a representative or an
officer or director of the Parent (it being understood that the Parent has
separate and independent obligations to the Company under Section 6.3 of the
Merger Agreement); (ii) none of the provisions of this Agreement shall be
construed to prohibit, limit or restrict the Stockholder or any of its
Representatives (A) who is a member of the Board of Directors of the Parent from
exercising his fiduciary duties to the Parent by voting or taking any other
action whatsoever in his capacity as a director or (B) who is an officer or
employee of the Parent from taking any action whatsoever in such capacity; and
(iii) no action taken by the Parent in respect of any Competing Proposal shall
serve as the basis of a claim that the Stockholder is in breach of its
obligations hereunder notwithstanding the fact that the Stockholder or its
Representatives have provided advice or assistance to the Parent in connection
therewith.
     Section 2.5 No Transfer of Subject Shares: Publicity. Stockholder agrees
that:

  (a)   During the term of this Agreement, Stockholder shall not (i) subject any
of the Subject Shares to, or suffer to exist on any of the Subject Shares, any
Encumbrance (as defined in the Merger Agreement) or (ii) Transfer or agree to
Transfer any of the Subject Shares (other than by operation of the Merger) or
grant any proxy or power-of-attorney with respect to any of the Subject shares
(except for a proxy or proxies to vote in accordance with this Agreement).    
(b)   Unless required by applicable law, neither the Stockholder nor any of its
Affiliates or Representatives shall make any press release or public
announcement with respect to the business or affairs of the Parent, Parent or
Merger Sub, including this Agreement and the Merger Agreement and the
transactions contemplated hereby and thereby, without the prior written consent
of the Company.

     Section 2.6 No Appraisal. Stockholder agrees not to make a written demand
for

4



--------------------------------------------------------------------------------



 



appraisal in respect of the Subject Shares in accordance with Section 262 of the
Delaware General Corporation Law in connection with the Merger.
ARTICLE III
REPRESENTATIONS, WARRANTIES AND ADDITIONAL COVENANTS
OF THE STOCKHOLDER
     Stockholder represents, warrants and covenants to the Company that:
     Section 3.1 Ownership. Stockholder is the sole Beneficial Owner and legal
owner of the Subject Shares identified on Schedule A hereto and such shares
constitute all of the capital stock of the Parent Beneficially Owned by
Stockholder. Stockholder has good and marketable title to all of such shares,
free and clear of all Encumbrances, claims, options, proxies, voting agreements
and security interests and has the sole right to such Subject Shares and there
are no restrictions on rights of disposition or other Liens pertaining to such
Subject Shares, except as described on Schedule A. None of the Subject Shares is
subject to any voting trust or other contract with respect to the voting
thereof, and no proxy, power of attorney or other authorization has been granted
with respect to any of such Subject Shares.
     Section 3.2 Authority and Non-Contravention.

  (a)   If Stockholder is a corporation, Stockholder is a corporation duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization.     (b)   Assuming due authorization, execution
and delivery of this Agreement by the Company, this Agreement has been duly and
validly executed and delivered by Stockholder and constitutes the legal, valid
and binding obligation of Stockholder, enforceable against Stockholder in
accordance with its terms except (i) to the extent limited by applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights and (ii) the
remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought. Stockholder has all
necessary power, authority and legal capacity to execute and deliver this
Agreement and to perform its obligations under this Agreement and no other
proceedings or actions on the part of Stockholder are necessary to authorize the
execution, delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby. If Stockholder is a corporation, such actions
have been duly authorized and approved by all necessary corporate action of
Stockholder.     (c)   Stockholder is not nor will it be required to make any
filing with or give any notice to, or to obtain any consent from, any Person in
connection with the execution, delivery or performance of this Agreement or
obtain any Permit from any Governmental Entity for any of the transactions
contemplated hereby, except as may be required by Section 13 or Section 16 of
the Securities Exchange Act.

5



--------------------------------------------------------------------------------



 



  (d)   Neither the execution and delivery of this Agreement by Stockholder nor
the consummation of the transactions contemplated hereby will directly or
indirectly (whether with notice or lapse of time or both) (i) in the event
Stockholder is a corporation, conflict with, result in any violation of or
require any consent under any provision of the governing documents of
Stockholder, (ii) conflict with, result in any violation of, require any consent
under or constitute a default by Stockholder under any mortgage, bond,
indenture, agreement, instrument or obligation to which Stockholder is a party
or by which it or any of Stockholder’s assets (including the Subject Shares) are
bound, or violate any Permit of any Governmental Entity, or any Law or order to
which such Stockholder, or any of its assets (including the Subject Shares), may
be subject, or (iii) result in the imposition or creation of any Encumbrance
upon or with respect to any of the assets owned or used by Stockholder
(including the Subject Shares).

     Section 3.3 Total Shares. Except as set forth on Schedule A hereto,
Stockholder, is not the Beneficial Owner of, and does not have (whether
currently, upon lapse of time, following the satisfaction of any conditions,
upon the occurrence of any event or any combination of the foregoing) any right
to acquire, and has no other interest in or voting rights with respect to, any
Parent Shares or any securities convertible into or exchangeable or exercisable
for Parent Shares.
     Section 3.4 Reliance. Stockholder understands and acknowledges that the
Company is entering into the Merger Agreement in reliance upon Stockholder’s
execution, delivery and performance of this Agreement.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY
     The Company represents, warrants and covenants to the Stockholder that,
assuming due authorization, execution and delivery of this Agreement by the
Stockholder, this Agreement constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms
except (i) to the extent limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. The Company has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery by the Company of this Agreement and the consummation by the
Company of the transactions contemplated hereby have been duly and validly
authorized by the Board of Directors of the Company and no other corporate
proceedings on the part of the Company are necessary to authorize this Agreement
or to consummate the transactions contemplated hereby. This Agreement has been
duly and validly executed and delivered by the Company.

6



--------------------------------------------------------------------------------



 



ARTICLE V
GENERAL PROVISIONS
     Section 5.1 No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in the Company any direct or indirect ownership or
incidents of ownership of or with respect to the Subject Shares. All rights,
ownership and economic benefits of and relating to the Subject Shares shall
remain and belong to the Stockholder, and the Company shall have no authority to
manage, direct, superintend, restrict, regulate, govern or administer any of the
policies or operations of the Parent or exercise any power or authority to
direct the Stockholder in the voting of any of the Subject Shares, except as
otherwise expressly provided herein or in the Merger Agreement.
     Section 5.2 Notices. All notices, consents, waivers and other
communications under this Agreement shall be in writing (including facsimile or
similar writing) and shall be given:
                    (a) If to Company, to:
If to Company, to:
NNN Realty Advisors, Inc.
c/o Tony Thompson
Chairman
1551 North Tustin Avenue
Suite 300
Santa Ana, CA 92705
with a copy simultaneously and by like means to:
Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, GA 30309-3424
Facsimile: (404) 881-7777
Attn: Rosemarie Thurston, Esq.
                    (b) If to a Stockholder, to Stockholder’s address set forth
on Schedule A hereto; with a copy simultaneously and by like means to:
Carson Fisher, P.L.C.
4111Andover Road
West, Second Floor
Bloomfield Hills, MI 48302-1924
Facsimile: (248) 644-1832
Attn: Robert M. Carson, Esq.
or such other address or facsimile number as a party may hereafter specify for
the purpose by notice to the other parties hereto. Each notice, consent, waiver
or other communication under this Agreement shall be effective only (a) if given
by facsimile, when the facsimile is transmitted

7



--------------------------------------------------------------------------------



 



to the facsimile number specified in this Section and the appropriate facsimile
confirmation is received or (b) if given by overnight courier or personal
delivery when delivered at the address specified in this Section.
     Section 5.3 Further Actions. Upon the request of any party to this
Agreement, the other party will (a) furnish to the requesting party any
additional information, (b) execute and deliver, at their own expense, any other
documents and (c) take any other actions as the requesting party may reasonably
require to more effectively carry out the intent of this Agreement.
     Section 5.4 Entire Agreement and Modification. This Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings, both written and
oral, between the parties with respect to its subject matter and constitutes
(along with the documents delivered pursuant to this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended, supplemented
or otherwise modified except in a written document executed by the party against
whose interest the modification will operate.
     Section 5.5 Drafting and Representation. The parties agree that the terms
and language of this Agreement were the result of negotiations between the
parties and, as a result, there shall be no presumption that any ambiguities in
this Agreement shall be resolved against any party. Any controversy over
construction of this Agreement shall be decided without regard to events of
authorship or negotiation.
     Section 5.6 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
affecting the validity or enforceability of the remaining provisions hereof. Any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. If any provision
of this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable.
     Section 5.7 Assignment; No Third-Party Rights. Stockholder may not assign
any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the Company. The Company may not assign any
of its rights or delegate any of its obligations under this Agreement with
respect to Stockholder without the prior written consent of Stockholder. This
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of each of respective successors, personal or legal representatives,
heirs, distributes, devisees, legatees, executors, administrators and permitted
assigns of the Stockholder and the successors and permitted assigns of the
Company. Nothing expressed or referred to in this Agreement will be construed to
give any Person, other than the parties to this Agreement, any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement except such rights as may inure to a successor or
permitted assignee under this Section.
     Section 5.8 Enforcement of Agreement. Stockholder acknowledges and agrees
that

8



--------------------------------------------------------------------------------



 



the Company could be damaged irreparably if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
breach of this Agreement by Stockholder could not be adequately compensated by
monetary damages. Accordingly, Stockholder agrees that, (a) it will waive, in
any action for specific performance, the defense of adequacy of a remedy at Law,
and (b) in addition to any other right or remedy to which the Company may be
entitled, at Law or in equity, the Company will be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.
     Section 5.9 Waiver. The rights and remedies of the parties to this
agreement are cumulative and not alternative. Neither any failure nor any delay
by a party in exercising any right, power or privilege under this Agreement or
any of the documents referred to in this Agreement will operate as a waiver of
such right, power or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable Law, (a) no claim or
right arising out of this Agreement or any of the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in a written document signed by the
other party, (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given, and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of that
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement or the documents
referred to in this Agreement.
     Section 5.10 Governing Law. This Agreement will be governed by and
construed under the Laws of the State of Delaware applicable to contracts made
and to be performed entirely in such State.
     Section 5.11 Consent to Jurisdiction. Except as otherwise expressly
provided in this Agreement, the parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought exclusively in the Court of Chancery of the State of
Delaware, County of New Castle or, if such court does not have jurisdiction over
the subject matter of such proceeding or if such jurisdiction is not available,
in the United States District Court for the District of Delaware, and each of
the parties hereby consents to the exclusive jurisdiction of those courts (and
of the appropriate appellate courts therefrom) in any suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by Law, any objection
which it may now or hereafter have to the laying of the venue of any suit,
action or proceeding in any of those courts or that any suit, action or
proceeding which is brought in any of those courts has been brought in an
inconvenient forum. Process in any suit, action or proceeding may be served on
any party anywhere in the world, whether within or without the jurisdiction of
any of the named courts. Without limiting the foregoing, each party agrees that
service of process on it by notice as provided in Section 5.2 shall be deemed
effective service of process. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,

9



--------------------------------------------------------------------------------



 



TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.
     Section 5.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which,
taken together, shall constitute one and the same instrument.
     Section 5.13 Termination. This Agreement shall terminate upon the earliest
of (a) the Effective Time (as defined in the Merger Agreement), (b) the
termination of the Merger Agreement in accordance with Section 8.1 thereof,
(c) written notice by the Company to the Stockholder of the termination of this
Agreement, or (d) at such time as the Board of Directors of Parent or a
committee thereof makes or publicly proposes to make an Adverse Recommendation
Change in the manner as set forth in Section 6.3(e) of the Merger Agreement (the
earliest of the events described in clauses (a), (b), (c) or (d) the “Expiration
Date”).
     Section 5.14 Expenses. Except as otherwise provided in this Agreement, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses. Nothing in this Agreement shall be deemed to limit the obligations of
the Company pursuant to Section 8.2 of the Merger Agreement.
     Section 5.15 Headings: Construction. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. In this Agreement (a) words
denoting the singular include the plural and vice versa, (b) “it” or “its” or
words denoting any gender include all genders, (c) the word “including” shall
mean “including without limitation,” whether or not expressed, (d) any reference
herein to a Section, Article, Paragraph, Clause or Schedule refers to a Section,
Article, Paragraph or Clause of or a Schedule to this Agreement, unless
otherwise stated, and (e) when calculating the period of time within or
following which any act is to be done or steps taken, the date which is the
reference day in calculating such period shall be excluded and if the last day
of such period is not a Business Day (as defined in the Merger Agreement), then
the period shall end on the next day which is a Business Day.
[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

                  NNN REALTY ADVISORS, INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                     

11



--------------------------------------------------------------------------------



 



SCHEDULE A

          Name and         Address of Stockholder   Parent Shares   Other Parent
Securities
 
       
 
       

